Exhibit 10.20
 
AGREEMENT AND GENERAL RELEASE
 
AGREEMENT AND GENERAL RELEASE ("Agreement and Release") made as of this 30th day
of January, 2009, by and between Henry D. Edelman ("Edelman") and the Federal
Agricultural Mortgage Corporation ("Farmer Mac").
 
WHEREAS, Edelman and Farmer Mac (herein after collectively, the "Parties")
desire to resolve and settle in full any and all claims in respect of his
employment with Farmer Mac, or otherwise, that Edelman or Farmer Mac have raised
or which they could have raised prior to the date Edelman or Farmer Mac execute
this Agreement and Release or hereafter; and
 
WHEREAS, the Parties are entering into this Agreement and Release for the mutual
purposes of avoiding the burdens and expense of litigation and for terminating
any and all relationships between Farmer Mac and Edelman;
 
NOW, THEREFORE, in exchange for and in consideration of the mutual promises,
warranties and representations under taken herein, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:
 
1.           Edelman's Employment Agreement with Farmer Mac, dated as of May 5,
1989, as amended from time-to-time, is hereby amended as set forth in Exhibit A
hereto, effective as of February 1, 2009 (as so amended, the "Employment
Contract").  The provisions of the Employment Contract as hereby amended are
incorporated by reference into this Agreement and Release as if they were set
forth herein in their entirety.
 
2.           In full satisfaction of all cash payments owed by Farmer Mac to
Edelman hereunder, under the Employment Contract, or in connection with
Edelman's employment at Farmer Mac, Farmer Mac shall pay the following amounts:

 

--------------------------------------------------------------------------------

 
 
(a)         Edelman's current annual base salary through January 31, 2009, less
all applicable withholding taxes and deductions, to be paid by Farmer Mac to
Edelman pursuant to Farmer Mac's normal payroll procedures; and
 
(b)         $1,059,487.50 (the "Cash Payment"), which is equal to (i) two times
Edelman's current annual base salary minus (ii) the amount of base salary paid
to Edelman with respect to the period from (and including) November 30, 2008
through January 31, 2009, less all applicable withholding taxes and deductions,
to be paid by Farmer Mac by delivering, within five (5) calendar days after the
Effective Date (as defined in Section 27 below), to Edelman's attorney, Stephen
Andrews, Esq., at Williams & Connolly, a check payable to the order of "Henry D.
Edelman."
 
If, on or before the date that Farmer Mac files its Annual Report on Form 10-K
for the year ended December 31, 2008, Farmer Mac has determined that Farmer Mac
is not in compliance with either its minimum capital requirement or risk-based
capital requirement as set forth in the Agricultural Credit Act of 1987 (12
U.S.C. §§ 2279aa et seq.), as amended, as of December 31, 2008, Farmer Mac shall
provide notice thereof to Edelman.  Within ten (10) calendar days after receipt
of such notice, Edelman shall pay to Farmer Mac, in cash or immediately
available funds, an amount equal to the Cash Payment and Edelman shall forfeit
all rights to the Cash Payment.

 
2

--------------------------------------------------------------------------------

 
 
If Edelman returns to Farmer Mac an amount equal to the Cash Payment as provided
in the preceding paragraph, Edelman may, in his sole discretion, upon written
notice to Farmer Mac, rescind this entire Agreement and Release, rendering it
void and without effect ab initio.  Should Edelman exercise this right of
rescission, Farmer Mac agrees not to assert in any legal proceeding hereafter
commenced by or on behalf of Edelman the running of the statute of limitations
or any other time-related defense with respect to the period from the date of
Edelman’s execution of this Agreement and Release through and including the date
Edelman exercises this right of rescission, and Farmer Mac further agrees that,
for purposes of claim accrual only, Farmer Mac will not assert that Edelman’s
employment was terminated any earlier than the date of rescission, nor will it
offer this Agreement in evidence or reference its terms for any purpose in
subsequent legal proceedings.
 
Edelman acknowledges and agrees that he is not entitled to any payment from
Farmer Mac in excess of the Cash Payment.  Edelman shall be issued a Form W-2
that reflects as compensation all amounts paid to Edelman pursuant to this
Section 2 and any other amounts required to be included on such Form W-2.
 
3.           Edelman acknowledges that, as of the date of his execution of this
Agreement and Release, Edelman has sustained no injury or illness related in any
way to Edelman's employment with Farmer Mac for which a workers compensation
claim has not already been filed.
 
4.           Upon execution of this Agreement and Release, Edelman expressly
agrees that he will not act on behalf of Farmer Mac or hold himself out as
authorized to conduct business on behalf of Farmer Mac or its affiliates or
their employees.
 
5.           Edelman represents and warrants that he has returned to Farmer Mac
all of Farmer Mac's physical or intellectual property known by Edelman to be in
his possession or under his control, including, without limitation, any physical
or electronic documents, memoranda, files, faxes, equipment, books, notes and
the like and any and all copies thereof, and any company identification cards,
credit cards, keys, card keys, computers, cell phones or the like.  Edelman
represents and warrants that he has made a diligent search for any such items.

 
3

--------------------------------------------------------------------------------

 
 
6.         (a)             Effective as of the Effective Date, Edelman shall
remit and relinquish to Farmer Mac all interests and rights in and under the
following options to purchase shares of Farmer Mac Class C Non-Voting Common
Stock (the "Cancelled Options") and shall have no further rights with respect
thereto:
 
Number of Options
 
Grant Date
 
Exercise Price
 
149,778 (49,926 vested and 99,852 unvested)
 
June 2007
  $ 29.33  
40,438 (unvested)
 
June 2006
  $ 26.36  
69,784 (vested)
 
June 2006
  $ 26.36  

 
The Cancelled Options automatically shall be cancelled effective as of the
Effective Date without any further action by any party.  Edelman acknowledges
and agrees that, upon cancellation of the Cancelled Options, Edelman will not
possess, nor will Edelman be entitled to, any unvested stock options for equity
of Farmer Mac.
 
(b)         Edelman acknowledges and agrees that:
 
(i)            all of Edelman's other outstanding stock options to purchase
shares of Farmer Mac Class C Non-Voting Common Stock (the "Remaining Options")
are as set forth in the table below;
 
(ii)           all of the Remaining Options are currently vested and
exercisable;
 
(iii)          all of the Remaining Options expire in accordance with the terms
of the related option grants and the Employment Contract at the close of the New
York Stock Exchange on February 28, 2011 (or on the tenth anniversary of the
grant date of the applicable Remaining Options, if earlier); and

 
4

--------------------------------------------------------------------------------

 
 
(iv)          as of the Effective Date, Edelman will not possess, nor will
Edelman be entitled to, any stock options for equity of Farmer Mac other than
the Remaining Options.
 
Number of Remaining
Options
 
Grant Date
 
Exercise Price
 
35,486
 
June 1999
  $ 22.08  
90,387
 
June 2001
  $ 31.24  
84,866
 
June 2002
  $ 29.10  
120,111
 
June 2003
  $ 22.40  
78,503
 
June 2005
  $ 20.61  
11,090
 
June 2006
  $ 26.36  

 
(c)           Effective as of the Effective Date, Edelman shall remit and
relinquish to Farmer Mac all interests and rights in and under all stock
appreciation rights granted to Edelman with respect to shares of Farmer Mac
Class C Non-Voting Common Stock (the "Cancelled SARs") and shall have no further
rights with respect thereto.  The Cancelled SARs automatically shall be
cancelled effective as of the Effective Date without any further action by any
party.
 
(d)           After the Effective Date, as a consequence of this Agreement,
Edelman shall not be entitled to receive any other shares, options, grants, or
other awards, and shall have no rights with respect to any equity awards other
than the Remaining Options as specified in this Section 6.  Nothing contained
herein shall affect Edelman's vested account in the Farmer Mac Money Purchase
Plan; no additional contributions with respect to the plan year beginning
January 1, 2008 shall be owed or made by Farmer Mac, and no contributions with
respect to any plan year beginning after January 1, 2008 shall be owed or made
by Farmer Mac to the Farmer Mac Money Purchase Plan on Edelman's behalf.  On, or
as soon as reasonably practicable following, the Effective Date, Edelman shall
be entitled to the immediate transfer of the balance of his vested account in
the 401(k) Plan, and Farmer Mac will facilitate such transfer.

 
5

--------------------------------------------------------------------------------

 
 
7.         Edelman agrees and acknowledges that the payments and benefits
provided to him by Farmer Mac pursuant to this Agreement and Release are
adequate consideration for the release and his other promises herein and that he
is entitled to no other payment, benefit or other thing of value under any
policy, plan or procedure of Farmer Mac or under any prior agreement or contract
(whether written or oral) between Edelman and Farmer Mac or its affiliates or
their employees, except, as set forth in Section 8, this section is not meant to
limit Edelman’s right to recover for any alleged breaches of this Agreement and
Release or Edelman’s right to indemnity for any action, suit or proceeding to
which Edelman might be entitled, if at all, under Farmer Mac’s by-laws or
applicable law.
 
8.          For and in consideration of the payments to be made and for other
valuable consideration to be provided to Edelman pursuant to this Agreement and
Release, Edelman for himself, his family members, his heirs, executors,
administrators, trustees, legal representatives, successors and assigns
(hereinafter, collectively referred to as "Edelman Releasors"), hereby forever
releases and discharges Farmer Mac and any of its past, present or future parent
entities, partners, subsidiaries, affiliates, divisions, business units,
employee benefit and/or pension plans or funds, successors and assigns or each
and all of its or their past and present or future directors, officers,
attorneys, agents, trustees, administrators, employees, insurers, reinsurers,
successors, or assigns (whether acting as agents for Farmer Mac or in their
individual capacities) (hereinafter collectively referred to as "Farmer Mac
Releasees"), from any and all claims, demands, causes of action, debt or
liabilities of any kind (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local, or otherwise),
whether known or unknown, asserted or unasserted, which Edelman Releasors ever
had, now have, or may hereafter have, against Farmer Mac Releasees arising by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence or other matter, from the beginning of time up to and
including the date of Edelman's execution of this Agreement and Release. Without
limiting the generality of the foregoing, Edelman Releasors hereby release and
discharge Farmer Mac Releasees from:

 
6

--------------------------------------------------------------------------------

 
 
 
i.
any and all claims relating to Edelman's employment with Farmer Mac, the terms
and conditions of such employment and the termination of such employment;

 
 
ii.
any and all claims of employment discrimination, harassment and/or retaliation
under any federal, state or local statute or ordinance, including without
limitation, any and all claims under the Sarbanes-Oxley Act of 2002, including,
but not limited to, the whistle blowing and retaliation provisions of that Act;
Title VII of the Civil Rights Act of 1964; the Older Worker Benefit Protection
Act; the Age Discrimination in Employment Act; the Family and Medical Leave Act;
the Americans with Disabilities Act; 42 U.S.C. § 1981; the Employee Retirement
Income Security Act of 1974 (excluding claims for accrued, vested benefits, if
any, under any employee benefit or pension plan of Farmer Mac subject to the
terms and conditions of such plan and applicable law); the District of Columbia
Human Rights Act of 1977; and the District of Columbia Family and Medical Leave
Act of 1990 (each as amended);

 
 
iii.
any and all claims for tortious conduct, including but not limited to, slander,
defamation, libel, interference with business relationships, or other tortious
or negligent conduct, emotional distress or compensatory or punitive damages;

 
 
iv.
any and all claims for wrongful discharge and/or breach of employment contract
or promise, detrimental reliance or promissory estoppel;

 
 
v.
any and all claims relating to compensation or benefits, including, but not
limited to, claims concerning salary or any other compensation plan or program;
and


 
7

--------------------------------------------------------------------------------

 
 
 
vi.
any and all claims for attorneys' fees, costs, expenses, disbursements and/or
the like;

 
which Edelman Releasors may have at any time up to the execution of this
Agreement and Release. This release shall not pertain to any alleged breaches of
this Agreement and Release, nor shall it pertain to any right to indemnity for
any action, suit or proceeding to which Edelman might be entitled, if at all,
under Farmer Mac's by-laws or applicable law.
 
9.          For and in consideration of the release provided herein and for
other valuable consideration to be provided to Farmer Mac pursuant to this
Agreement and Release, Farmer Mac on behalf of itself and any of its past,
present or future parent entities, partners, subsidiaries, affiliates,
divisions, business units, employee benefit and/or pension plans or funds,
successors and assigns or each and all of its or their past and present or
future directors, officers, attorneys, agents, trustees, administrators,
employees, insurers, reinsurers, successors, or assigns (to the extent acting as
agents for Farmer Mac) (hereinafter, collectively referred to as "Farmer Mac
Releasors"), hereby forever releases and discharges Edelman, his family members,
his heirs, executors, administrators, trustees, legal representatives,
successors and assigns (hereinafter, collectively referred to as "Edelman
Releasees") from any and all claims, demands, causes of action, debt or
liabilities of any kind (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local, or otherwise),
whether known or unknown, asserted or unasserted, which Farmer Mac Releasors
ever had, now have, or may hereafter have, against Edelman Releasees arising by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence or other matter, from the beginning of time up to and
including the date of Farmer Mac's execution of this Agreement and
Release.  Without limiting the generality of the foregoing, Farmer Mac Releasors
hereby release and discharge Edelman Releasees from:

 
8

--------------------------------------------------------------------------------

 
 
 
i.
any and all claims relating to Edelman's employment with Farmer Mac, the terms
and conditions of such employment and the termination of such employment;

 
 
ii.
any and all claims for tortious conduct, including but not limited to, slander,
defamation, libel, interference with business relationships, or other tortious
or negligent conduct, emotional distress or compensatory or punitive damages;

 
 
iv.
any and all claims for wrongful discharge and/or breach of employment contract
or promise, detrimental reliance or promissory estoppel; and

 
 
vi.
any and all claims for attorneys' fees, costs, expenses, disbursements and/or
the like;

 
which Farmer Mac Releasors may have at any time up to the execution of this
Agreement and Release, except for any claims of fraudulent conduct or criminal
activity.  This release shall not pertain to any alleged breaches of this
Agreement and Release.
 
10.         Edelman and Farmer Mac each represents and warrants that as of the
date he or it executes this Agreement and Release neither he, nor anyone acting
on his behalf, on the one hand, and neither it, nor anyone acting on its behalf,
on the other hand, has made or filed, commenced, maintained, prosecuted or
participated in any action, suit, charge, grievance, complaint or proceeding of
any kind against Farmer Mac or any other Farmer Mac Releasee, on the one hand,
or against Edelman or any other Edelman Releasee, on the other hand, with any
federal, state or local court, agency or investigative body.  To the maximum
extent permitted by law, Edelman and Farmer Mac agree not to do so in the future
for any claim or right waived in this Agreement and Release.  Edelman and Farmer
Mac further agree that neither he nor it will encourage or assist any person
with any action, suit, charge, grievance, complaint or proceeding against Farmer
Mac or any other Farmer Mac Releasee, on the one hand, or against Edelman or any
other Edelman Releasee, on the other hand, except as required by law.  Nothing
herein shall be deemed to interfere with Edelman's or Farmer Mac's right to file
a complaint or charge with a governmental agency or to provide truthful
information to governmental authorities or in response to a subpoena or other
legal process.  Each of Edelman and Farmer Mac acknowledges and agrees, however,
that by virtue of this Agreement and Release, he and it have waived all relief
available to Edelman Releasors and Farmer Mac Releasors, respectively (including
without limitation, monetary damages, attorney's fees, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in
Sections 8 and 9, above. Edelman and Farmer Mac therefore agree, to the maximum
extent permitted by law, that neither he nor it will seek or accept any award or
settlement from any source or proceeding with respect to any claim or right
waived in this Agreement and Release.

 
9

--------------------------------------------------------------------------------

 
 
11.         The making of this Agreement and Release is not intended to be, and
shall not be construed as, an admission that any of the Parties hereto or other
Releasees violated any federal, state or local law (statutory or decisional),
ordinance or regulation, or committed any wrong whatsoever.
 
12.         Edelman agrees that he is not eligible for rehire or re-employment
with Farmer Mac after November 30, 2010 and waives any right to all such rehire
or re-employment.  Edelman further agrees he shall not seek or make application
for employment or retention at any time in the future, including, but not
limited to, employment on an independent contractor basis (either through an
entity of which he is a principal, or by performing work personally) with Farmer
Mac or any other Releasees.  Edelman agrees that the execution of this Agreement
and Release is good and sufficient cause to reject any such application or to
terminate his employment if he obtains such future employment and that such
rejection or termination is not and will not be considered by him to be
retaliatory.

 
10

--------------------------------------------------------------------------------

 
 
13.         Edelman agrees that he (or anyone acting on his behalf) will not
make any statements, orally or in writing, to any person, firm or entity that
shall intentionally disparage Farmer Mac or any of the Releasees or take any
actions which in any way disparage or harm the reputation or goodwill of Farmer
Mac or any of the Releasees.  This provision shall not apply to any truthful
information provided by Edelman to governmental authorities or in response to a
subpoena or other legal process.  Edelman represents and warrants that he has
disclosed to Farmer Mac any and all facts and circumstances that may, in
Edelman's reasonable opinion, constitute violations of law or regulation
relating in any way to the business of Farmer Mac or committed by Farmer Mac
directors, officers or employees and any and all violations of Farmer Mac
policies of which he has knowledge.  Edelman further represents and warrants
that he has not violated any law, regulation or Farmer Mac policy relating to
insider trading with respect to Farmer Mac's securities.  Farmer Mac agrees to
instruct its officers and directors to provide a neutral reference and not to
disparage Edelman in response to any requests for references by prospective
employers.
 
14.        Edelman agrees that, in the event he is served with a subpoena or
other legal process purporting to require disclosure (in a deposition, court
proceeding, arbitration, agency proceeding or otherwise) which in any way
relates to his employment at Farmer Mac and/or the Farmer Mac Releasees or to
any of the claims released herein, and Farmer Mac is not independently provided
with prompt written notice, he will give prompt written notice, by fax or
overnight mail, to Jerome Oslick, General Counsel, Farmer Mac, at Farmer Mac's
principal office. Unless otherwise required by law or court order, Edelman will
not testify or make any disclosure until Farmer Mac and/or the Farmer Mac
Releasees have had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure. Additionally, Edelman agrees not
to object to the presence of a representative of Farmer Mac at any deposition or
in any other forum that is not open to the public, and will use his best efforts
to obtain approval from others to enable the presence of Farmer Mac if and to
the extent approval is required.

 
11

--------------------------------------------------------------------------------

 
 
15.         Edelman agrees to provide such assistance as Farmer Mac may
reasonably request with respect to business and litigation matters relating to
Edelman’s work for Farmer Mac.
 
16.         If any provision of this Agreement and Release shall be held to be
illegal, void or unenforceable by a court of competent jurisdiction, such
provision shall be of no force and effect, the parties shall renegotiate the
invalidated provision in good faith to accomplish its objective to the maximum
extent permitted by law, and the remainder of this Agreement and Release shall
continue in full force and effect.
 
17.         To the extent consistent with applicable law, the Parties agree that
this Agreement and Release may be used as evidence only in a subsequent
proceeding in which any of the Parties alleges a breach of this Agreement and
Release or in which Farmer Mac is relying upon this Agreement and Release in
support of an affirmative defense.
 
18.         Edelman and Farmer Mac agree that no fact, evidence, event or
transaction currently unknown to him or it but which may hereafter become known
to him or it shall affect in any manner the final and unconditional nature of
the releases stated above.
 
19.         Each of Edelman and Farmer Mac represents and warrants that he or it
has not assigned to any person or entity any claims that he or it had, has or
may have against Farmer Mac or Edelman, including, but not limited to, all
claims, demands, causes of action, fees and liabilities for damages of any kind
or damages for injury of any kind that were or could have been raised by Edelman
or Farmer Mac as of the date he executes this Agreement and Release.

 
12

--------------------------------------------------------------------------------

 
 
20.         Each Party represents and warrants that he or it has not relied on
any representations made by another Party in connection with entering into this
Agreement and Release other than those explicitly stated herein.
 
21.         The waiver by any Party of a breach of any provision hereof shall
not operate or be construed as a waiver of any other breach by any other Party.
 
22.         This Agreement and Release constitutes the complete understanding
between the Parties, may not be changed orally and supersedes any and all prior
agreements between the Parties. No other agreement shall be binding unless in
writing and signed by the Parties after the execution of this Agreement and
Release.
 
23.         This Agreement and Release is binding upon, and shall inure to the
benefit of, the Parties and their respective heirs, executors, administrators,
successors and assigns.
 
24.         This Agreement and Release may be executed in several counterparts,
each of which shall be deemed an original.
 
25.         Should any provision of this Agreement and Release require
interpretation or construction, it is agreed by the Parties that, since both
Parties have participated in the drafting of this Agreement and Release, the
entity interpreting or constructing this Agreement and Release shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who prepared the
document.
 
26.         Edelman acknowledges that he: (a) has carefully read this Agreement
and Release in its entirety; (b) has had the opportunity to consider the terms
of this Agreement and Release for at least twenty-one (21) days; (c) is hereby
advised by Farmer Mac in writing to consult with an attorney of his choice in
connection with this Agreement and Release and has done so; (d) fully
understands the significance of all the terms and conditions of this Agreement
and Release and has discussed them with an attorney of his choice; and (e) is
signing this Agreement and Release voluntarily and of his own free will and
agrees to abide by all the terms and conditions contained herein.

 
13

--------------------------------------------------------------------------------

 
 
27.         After signing this Agreement and Release, Edelman shall have seven
(7) days (the "Revocation Period") to revoke his decision by indicating his
desire to do so in writing to Jerome Oslick, General Counsel, Farmer Mac, at
Farmer Mac's principal office, by no later than the last day of the Revocation
Period.  If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day. This Agreement and Release shall not become effective until the
later of the following dates (the "Effective Date"): (i) receipt by Jerome
Oslick of this Agreement and Release executed by Edelman; or (ii) eight days
following the signing of this Agreement and Release by Edelman.  In the event
that Edelman revokes this Agreement and Release prior to the eighth (8th) day
after its execution, this Agreement and Release and the promises contained in
it, shall automatically be null and void.
 
WHEREFORE, the Parties hereto have caused this Agreement and Release to be
executed as of the first day and date written above.
 
/s/ Henry D. Edelman
 
Date:
1/30/09
HENRY D. EDELMAN
     

 
State of Virginia, County of Fairfax)     ss:
 
On this 30th day of January 2009 before me personally came Henry D. Edelman, to
me known and known to me to be the person described in and who executed the
foregoing Agreement and Release and he duly acknowledged to me that he executed
the same.
 
/s/ Michael B. Berens
   
Notary Public
 
My Commission Expires 10-31-2011



/s/ Michael A. Gerber
 
Date:
1/30/09

FEDERAL AGRICULTURAL MORTGAGE CORPORATION

 
14

--------------------------------------------------------------------------------

 
 
Exhibit A
AMENDMENT TO EMPLOYMENT CONTRACT
 
The following sections of the Employment Contract are deleted and replaced in
their entirety with the following new sections, effective as of 11:59 p.m. on
January 31, 2009.  All capitalized terms in this Amendment to Employment
Contract not otherwise defined below shall have the definitions given to them in
the Employment Contract.  Except as modified hereby, the Employment Contract
continues in full force and effect through the end of the Term (as defined in
the Employment Contract, as modified hereby), except that Sections 12, 13 and 14
of the Employment Contract shall survive termination of the Employment Contract
and Edelman's employment by Farmer Mac.
 
2.           Term.  The Term of Employee's employment with Farmer Mac shall
continue until 11:59 p.m. on November 30, 2010 (the "Term").
 
3.           Scope of Authority and Employment. Effective as of October 1, 2008,
Employee shall no longer have any title, position or responsibilities Employee
previously held or performed hereunder.  During the Term, as and only to the
extent reasonably requested by the President, Employee shall advise the
President, or such other Farmer Mac official or agent as designated by the
President.
 
4.           Compensation. From February 1, 2009 through November 30, 2010,
Employee will be paid a base salary (the "Base Salary") of One Hundred Twenty
Dollars ($120.00) annually, payable in advance on or before January 31, 2009.
 
5.           Expenses.  Employee shall not be authorized to incur any expenses
on behalf of Farmer Mac without express written authorization in advance, nor
shall Employee be entitled to reimbursement of any expenses without such express
advance written authorization.
 
6.           Vacation and Sick Leave. Employee shall not be entitled to any
vacation or sick leave hereunder, and no accrued and unused vacation or sick
leave shall remain available after November 30, 2008.
 
7.           Employee Benefits.  During the Term, Farmer Mac will provide
Employee with continued medical, life insurance and disability insurance
coverage.  With respect to medical insurance, Farmer Mac will provide Edelman
with his current coverage with Guardian and will pay the full COBRA premium for
such coverage for 18 months beginning on February 1, 2009.  For the period from
August 1, 2010 through November 30, 2010, Farmer Mac will provide Edelman with
substantially equivalent coverage.  Employee will be entitled to no other
benefits.
 
8.           Relocation Expenses.  This paragraph is deleted.
 
9.           Termination.  Employee's employment will automatically terminate
effective 11:59 p.m. on November 30, 2010.

 
15

--------------------------------------------------------------------------------

 